Citation Nr: 0814061	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO. 06-19 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted in order 
to establish service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1973 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.

The appeal as to the reopening of the claim of service 
connection for PTSD is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if further action is required.


REMAND

This matter has been certified to the Board for review of the 
issue of whether new and material evidence has been submitted 
to warrant reopening of the veteran's claim of entitlement to 
service connection for PTSD, last denied in November 1997. 
Of late, the veteran's principal contention is that he does 
not seek to reopen the PTSD claim. Instead, he argues that it 
has been his constant intention to seek service connection 
for an anxiety disorder - a claim he filed at the time the RO 
received what was construed as an application to reopen the 
claim of service connection for PTSD. He argues that the RO 
as the agency of original jurisdiction erred in processing 
his petition to reopen the claim pertaining to PTSD. 

Given the record of proceedings and the veteran's present 
contention, the Board is unable to undertake appellate 
review, as the Board cannot issue factual or legal findings. 
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (Holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Although the RO/AMC will make specific factual and legal 
findings, and the Board has not undertaken review of the 
claim with a view towards it merits, review of the relevant 
procedural history indicates that:

1. In November 1997, the veteran was denied service 
connection for PTSD. Although the veteran filed a notice 
of disagreement in January 1998 and a Statement of the 
Case was issued, the veteran did not file a substantive 
appeal. The November 1997 denial is therefore final. See 
38 U.S.C.A. 
§ 7105(a)(Appellate review before the Board is initiated 
by the filing of a notice of disagreement, and is 
completed by a substantive appeal after a statement of 
the case is furnished). Roy v. Brown, 5 Vet. App. 554, 
556 (1993). 

2. In October 2004, the veteran through his 
representative submitted a "claim for service 
connection" for "anxiety and stress." By letter dated 
in January 2005, and pursuant to VA's duty to notify and 
assist, the RO forwarded a letter to the veteran with a 
copy to his representative, notifying the veteran of 
what evidence would substantiate the claim of service 
connection for an "anxiety condition and PTSD." The 
veteran was advised that his PTSD claim had been denied 
in November 1997, and he was required to submit new and 
material evidence to reopen the claim. 

3. By letter received in February 2005, the veteran 
forwarded additional evidence to the RO, indicating that 
it was reflective of "stress and anxiety connected to 
original claim of PTSD." In July 2005, the RO advised 
the veteran by letter of what evidence would 
substantiate his recently-submitted claim of service 
connection for hepatitis C, but that it was "working 
on" his application for service-connected compensation 
for [an] anxiety condition [and] PTSD. In this letter, 
the RO requested that the veteran complete a stressor 
statement ("PTSD Questionnaire"). 

4. Because the veteran did not respond to the RO's 
letter, the RO advised him by letter dated November 29, 
2005 that his claim of service connection for anxiety, 
hepatitis C, and his petition to reopen the claim of 
service connection for PTSD was denied. 

5. On February 2, 2006, correspondence was received from 
the veteran, in which he stated that he "would like to 
appeal the decision to deny PTSD." The veteran did not 
then mention a separate claim of service connection for 
anxiety or the denial of service connection for an 
anxiety disorder or hepatitis C. On February 22, 2006, 
the RO received correspondence from the veteran 
indicating that he desired review by a Decision Review 
Office with regard to his PTSD claim. Again, the veteran 
did not mention the denial of service connection for an 
anxiety disorder or hepatitis C. On February 24, 2006, 
the RO acknowledged the veteran's correspondence, 
specifically as to PTSD. 

6. By forwarding letter dated June 2, 2006, the veteran 
was provided with a Statement of the Case dated May 31, 
2006. The Statement of the Case indicated that the issue 
on appeal was "Service Connection for PTSD." 
Provisions of law pertaining to the reopening of claims 
was provided. In June 2006, the veteran's Substantive 
Appeal (VA Form 9) was received. The veteran argued that 
"[a] claim was submitted during the time period that 
[he] was seeing [a named physician] . . . to the VA 
[with] a copy of his assessment regarding PTSD. His 
conclusion was very clear and confirmed PTSD . . . [the 
named physician's] assessment should be sufficient."

7. In January 2007, the RO again advised the veteran 
that it was continuing to consider his appeal, and that 
it was an additional request for information regarding 
his PTSD claim. The RO again requested that the veteran 
complete a PTSD questionnaire. In February 2007, the 
veteran submitted his response to the RO's request 
"regarding [his] PTSD claim." After detailing his 
alleged stressors, the veteran reiterated that his 
treating physician had "documented the issue that 
relate (sic) to [his] PTSD. 


8. In November 2007, the RO forwarded a Supplemental 
Statement of the Case as to the issue of whether new and 
material evidence had been submitted to reopen a claim 
of service connection for PTSD. In December 2007, the 
veteran's representative at the Winston-Salem, North 
Carolina RO proffered argument that he had submitted 
evidence sufficient to reopen the claim of service 
connection for PTSD. 

In his brief dated April 17, 2008, the veteran through his 
representative argues that he never sought to reopen his 
claim of service connection for PTSD. The remainder of his 
contentions raise the issue of whether finality attached to 
the November 2005 denial of service connection for an anxiety 
disorder. 

Absent a specific withdrawal of the issue of reopening of the 
PTSD claim, it appears that the issue on appeal remains 
pending. 38 U.S.C.A. § 7105(d)(5) (Providing that the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in determination appealed); 38 C.F.R. § 
20.204(b) (As to the specifics of withdrawal of an appeal). 

With regard to his contention of having continuously sought 
service connection for an anxiety disorder, as is noted above 
the RO did not construe the veteran's notice of disagreement 
as encompassing the November 2005 rating decision denying his 
claim of service connection for an anxiety disorder. See 
Gallegos v. Principi, 283 F. 3d 1309 (2002) [Observing that a 
valid Notice of Disagreement must (1) express disagreement 
with a specific determination of the agency of original 
jurisdiction; (2) be filed in writing; (3) be filed with the 
RO; (4) be filed within one year after the date of mailing of 
notice of the RO's decision, and; (5) be filed by the 
claimant or the claimant's representative.]. 

These issues involve determination of appellate jurisdiction 
and have not been addressed by the RO. Specifically, the 
certified issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for PTSD 
must be REMANDED to the RO via the AMC for the following 
actions, in conjunction with the RO's undertaking legal 
findings as to the anxiety disorder claim:



1. Contact the veteran and through his 
representative, and ascertain whether the 
veteran desires to continue his appeal 
relative to the reopening of the claim of 
service connection for PTSD. Advise the 
veteran that:

If he wishes to continue the appeal, 
he may submit any VA, non-VA, or 
other medical treatment for the 
disorder(s) at issue that is not 
evidenced by the current record, and 
any further information to submit 
relative to the occurrence of the 
claimed stressors. If the veteran 
submits any further information 
regarding PTSD or his claimed 
stressors, undertake any appropriate 
development including the conduct of 
any clarifying VA examinations or 
referral of the information 
regarding claimed stressors to any 
appropriate governmental or 
historical records depositories.

If he wishes to withdraw the appeal 
of service connection for PTSD, he 
or his representative should submit 
a written statement to that effect.

2. Contemporaneous with its action in 
paragraph 1, above, clarify the veteran's 
intention with regard to the claim of 
service connection for an anxiety 
disorder. If appropriate, adjudicate the 
issue of whether the veteran's claim of 
service connection for an anxiety 
disorder remains pending; or whether he 
filed a timely notice of disagreement as 
to the denial of service connection for 
an anxiety disorder. 

If and only if the veteran argues 
that the claim of service connection 
for an anxiety disorder was 
adjudicated and not appealed, 
ascertain if the veteran wishes to 
reopen a claim of service connection 
for an anxiety disorder. Upon the 
veteran's response, take appropriate 
action. 

3. The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development. If any such 
action does not resolve the claims, the 
RO/AMC shall issue the appellant a 
Supplemental Statement of the Case. 
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.


	(CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



